


110 HR 5671 IH: To amend the laws establishing the

U.S. House of Representatives
2008-04-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5671
		IN THE HOUSE OF REPRESENTATIVES
		
			April 1, 2008
			Mr. Herger (for
			 himself and Mr. Blumenauer) introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the laws establishing the
		  Whiskeytown-Shasta-Trinity National Recreation Area and the Columbia River
		  Gorge National Scenic Area, units of the National Forest System derived from
		  the public domain, to authorize the Secretary of Agriculture to retain and
		  utilize special use permit fees collected by the Secretary in connection with
		  the operation of marinas in the recreation area and the operation of the
		  Multnomah Falls Lodge in the scenic area, and for other
		  purposes.
	
	
		1.Retention and use of marina
			 permit fees collected at Whiskeytown-Shasta-Trinity National Recreation
			 Area
			(a)Treatment of
			 marina feesSection 9 of Public Law 89–336 (16 U.S.C. 460q–8) is
			 amended by adding at the end the following new subsection:
				
					(c)Special rule
				regarding marina feesAmounts
				collected in connection with the issuance of a special use permit under the
				last paragraph under the heading forest service in the
				Act of March 4, 1915 (16 U.S.C. 497), for the establishment or operation of a
				marina in the recreation area shall be deposited in an existing special account
				in the Treasury established for the Secretary of Agriculture for recreation
				management purposes. Such amounts shall be available to the Secretary, until
				expended and without further appropriation, for expenditure within the
				recreation area for repair, maintenance, and facility enhancement related
				directly to visitor enjoyment, visitor access, and health and safety, for
				interpretation, visitor information, visitor service, visitor needs
				assessments, and signs, for habitat restoration directly related to
				wildlife-dependent recreation that is limited to hunting, fishing, wildlife
				observation, or photography, for law enforcement related to public use and
				recreation, and for direct operating or capital costs associated with the
				issuance of such special use permits, including any fee management agreement or
				reservation service used in the issuance of such permits. The Secretary may not
				use such amounts for biological monitoring for listed or candidate species
				under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.). The
				Secretary may transfer up to 20 percent of such amounts to appropriations
				available for the operation of other units or areas of the National Forest
				System. This subsection shall apply with respect to fiscal year 2009 and
				subsequent fiscal years that begin during the period in which the Secretary is
				authorized to carry out the Federal Lands Recreation Enhancement Act, as
				provided in section 810 of such Act (16 U.S.C.
				6808).
					.
			(b)Conforming
			 amendmentsSuch section is
			 further amended—
				(1)by striking
			 Revenues and inserting (a)
			 Treatment of revenues and
			 fees.—Except as provided in subsections (b) and (c),
			 revenues; and
				(2)by striking
			 national park system except that fees and inserting
					
						National Park
			 System.(b)Special rule
				regarding mineral
				developmentFees
						.
				2.Retention and use of permit fees for
			 operation of Multnomah Falls Lodge, Columbia River Gorge National Scenic
			 AreaSection 16 of the
			 Columbia River Gorge National Scenic Area Act (Public Law 99–663; 16 U.S.C.
			 544n) is amended by adding at the end the following new subsection:
			
				(d)Special rule
				regarding retention and use of lodge feesAmounts collected in connection with the
				issuance of a special use permit under the last paragraph under the heading
				forest
				service in the Act of March 4, 1915 (16 U.S.C. 497),
				for the operation of the Multnomah Falls Lodge in the scenic area shall be
				deposited in an existing special account in the Treasury established for the
				Secretary for recreation management purposes. Such amounts shall be available
				to the Secretary, until expended and without further appropriation, for
				expenditure within the scenic area for repair, maintenance, and facility
				enhancement related directly to visitor enjoyment, visitor access, and health
				and safety, for interpretation, visitor information, visitor service, visitor
				needs assessments, and signs, for habitat restoration directly related to
				wildlife-dependent recreation that is limited to hunting, fishing, wildlife
				observation, or photography, for law enforcement related to public use and
				recreation, and for direct operating or capital costs associated with the
				issuance of such special use permits, including any fee management agreement or
				reservation service used in the issuance of such permits. The Secretary may not
				use such amounts for biological monitoring for listed or candidate species
				under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.). The
				Secretary may transfer up to 20 percent of such amounts to appropriations
				available for the operation of other units or areas of the National Forest
				System. This subsection shall apply with respect to fiscal year 2009 and
				subsequent fiscal years that begin during the period in which the Secretary is
				authorized to carry out the Federal Lands Recreation Enhancement Act, as
				provided in section 810 of such Act (16 U.S.C.
				6808).
				.
		
